Citation Nr: 0305203	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the neck, shoulder and upper back.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The appellant served on active duty in the United States Navy 
from February 1983 to October 1998.  This case arose on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, 
Arkansas (the RO).

In April 2002, the Board of Veterans' Appeals (the Board) 
denied entitlement to compensable evaluations for service-
connected hypertension, headaches, residuals of a right 
orbital fracture with facial scars, and residuals of a right 
mandibular fracture, and denied entitlement to a 10 percent 
evaluation under the provisions of 38 C.F.R. § 3.324 based on 
multiple noncompensable disabilities.  Additional development 
was undertaken by the Board with respect to the issue 
currently on appeal pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2)].  A VA examination was completed in July 2002 
and a MRI was obtained in November 2002.  In January 2003, 
notice of this development was provided to the veteran by the 
Board, as required by Rule of Practice 903 (67 Fed. Reg. 
3,099, 3.105 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 20.903.].  The veteran indicated in  February 2003 that he 
had no further evidence or argument to present.  


FINDING OF FACT

The veteran has residuals of an in-service injury to his 
neck, shoulder and upper back.


CONCLUSION OF LAW

Residuals of an injury to the neck, shoulder and upper back 
were incurred during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he incurred residuals 
of an in-service injury to his neck, shoulder and upper back.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the August 1999 Statement of the 
Case and the August 2001 Supplemental Statement of the Case 
of the pertinent law and regulations and the need to submit 
additional evidence on his claim for service connection for 
residuals of an injury to the neck, shoulder, and upper back.  
Additionally, the veteran testified before the undersigned at 
a personal hearing at the RO in October 2001, during which 
the matter of submission of additional evidence was discussed 
[hearing transcript, page 14].  

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for residuals of 
an injury to the neck, shoulder, and upper back.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
Supp. 2002). 

The record contains the veteran's service medical records and 
postservice medical evidence.  Additionally, an examination 
of the veteran's neck, shoulder and upper back, along with a 
nexus opinion, was obtained pursuant to the Board's 
development authority in July 2002, with a MRI of the 
cervical spine obtained in November 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual Background

The veteran's service medical records reveal that muscle 
strain of the upper back was diagnosed in May 1986.  He was 
hospitalized in September 1987 after a motorcycle accident 
with multiple trauma.  He sustained a liver laceration, renal 
contusion, right zygomatic fracture, and mandibular fracture.  
He underwent facial surgery.  Low back pain without trauma 
was noted in June 1998.  The veteran complained in July 1998 
of several disabilities, including arthralgias of the neck 
and back and bilateral shoulder dysfunction.  On retirement 
medical examination in July 1998, the veteran complained of 
neck and back pain; he had cervical spine pain with lateral 
movements and cracking of the shoulders with movement.

On VA orthopedic examination in February 1999, the veteran 
complained of pain in the neck, shoulders, and back.  
Physical examination revealed normal range of motion in the 
neck, back, and shoulders.  It was noted that there was no 
clinical abnormality other than the veteran's complaints of 
discomfort with motion.  The impressions were neck condition 
as described with normal findings and subjective complaints 
of discomfort; bilateral shoulder condition as described with 
normal findings; and back condition, same as neck condition.

The veteran complained on VA neurological examination in 
February 1999 of headaches and neck pain associated with 
headaches.  Medical examination revealed that strength and 
tone of all major muscle groups in all four extremities was 
within normal limits.  X-rays were normal.  The pertinent 
diagnosis was episodic neck and low back pain, with no 
evidence of any neurological involvement.  

A VA outpatient record dated in September 2000 reveals that 
the veteran was sent to physical therapy consultation for 
chronic upper back pain.  The provisional diagnosis was 
thoracic degenerative joint disease. 

The veteran testified at his October 2001 RO hearing that he 
injured his neck and upper back in service, including a 
motorcycle accident [hearing transcript, 
pages 4-7].

As described elsewhere in this decision, in March 2002 the 
Board requested that additional development of the evidence, 
including a VA physical examination and nexus opinion, be 
undertaken.

The veteran complained on VA examination in July 2002 of 
neck, shoulder, and upper back pain since service.  Physical 
examination did not reveal any sign of atrophy in the 
shoulders or upper extremities.  Range of motion of the neck 
included 65 degrees of forward flexion, 50 degrees of 
extension, 40 degrees of side bending, and 60 degrees of 
rotation to either side.  There was no evidence of sensory or 
motor impairment, point tenderness, or muscle spasm in the 
upper extremities.  It was noted that X-rays of the cervical 
spine showed spur formation on the anterior edge of the 
bodies at C7-T1 and calcification of the anterior 
longitudinal ligament between C5-6.  The diagnosis was 
degenerative discopathy at C5-6 and C7-T1.  It was noted that 
a MRI had been ordered.  The examiner felt that the veteran's 
symptoms in the upper back and shoulder stemmed from changes 
in the axial skeleton and that, if the neck findings could be 
confirmed by special study, then it was at least as likely as 
not that the veteran's neck, shoulder and upper back 
condition was caused by the events during service.

According to a November 2002 MRI of the cervical spine, there 
was multilevel mild posterior disc bulge and osteophyte 
complex from C3-4 through C7-T1 with mild bilateral neural 
foraminal narrowing at C4-5 and C5-6, as well as moderate 
left neural foraminal narrowing at C7-T1.

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of a current disability, in 
the form of medical records including the results of the VA 
examination in July 2002 and the MRI report in November 2001, 
which satisfies element (1) of Hickson.  Element (2), in-
service incurrence of disease or injury, is satisfied by 
evidence of the September 1987 motorcycle accident as well as 
because the veteran's service medical records show neck, 
shoulder, and upper back problems, although no chronic 
disability was diagnosed.  

With respect to Hickson element (3), medical nexus, the Board 
notes that a VA examiner essentially concluded in July 2002 
that if the examination findings of neck disability could be 
confirmed by MRI, then it was at least as likely as not that 
the veteran's neck, shoulder, and upper back condition was 
related to events during service.  In fact, the November MRI 
of the cervical spine did show disability of the upper back 
and neck.  Thus, there is of record a medical nexus opinion 
in the veteran's favor.  There is no opinion to the contrary.  

All three Hickson elements have thus been satisfied.  
Consequently, the Board concludes that service connection for 
residuals of an injury to neck, shoulder, and upper back is 
warranted.  The benefit sought on appeal is accordingly 
granted.


ORDER

Entitlement to service connection for residuals of an injury 
to neck, shoulder and upper back is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

